Title: Thomas Jefferson to Stephen Cathalan, 18 January 1818
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


                    
                        Dear Sir
                        Monticello
Jan. 18. 18.
                    
                    I am now enabled to inform you of what has passed on the subject of your letter of July 8. but first must observe to you that at the close of the late war, on the disbanding of the army, our government was very justly disposed to do whatever they could towards providing for the officers who were discharged from service, and in this spirit gave them a preference in all competitions at home for civile civil offices. but these being unequal to the number of applicants, many of these wished to try their fortune in commerce, & having small, or no capitals, cast their eyes on the Consular offices abroad, in the hope that consignments might supply the want of capital. the general principle of all governments of considering their native citizens as best entitled to the offices in their gift, prevails here more strongly than perhaps in any other country: and it is not to be wondered at therefore if, in the case of meritorious and destitute officers their claims were thought stronger than those of foreigners, even founded in possession. as soon as it became known to me that this competition extended to the foreign consulships, it awakened apprehensions for yourself & mr Appleton of Leghorn, and I immediately wrote to the President and Secretary of State, representing your long & faithful services, my intimate knolege of them, and in the interest I felt in your being undisturbed in your office. the justice of your case, placed by these representations under the particular consideration of the government, prevented surprize on their part, and produced assurance to me that you should be safe. I did not think it necessary to inform you of this at the time, or to suggest any doubt that you could have been otherwise.
                    On the 29th of Sep. I recieved your letter of July 8. it happened that the President was then at his seat adjoining this place. I immediately communicated to him the contents of your letter, & of the papers it inclosed, and renewed my intercessions on your behalf; because I thought it possible that, in the letter of resignation which you had inclosed to me, your will might have been influenced by the transaction you had stated to me. I cannot better inform you of what has past subsequently, than by inclosing to you a letter I had occasion to write lately to the Secretary of the Navy, & his answer recieved yesterday evening, which enables me to give you the result of the trust confided to me in yours of July 8. you will therefore consider the letter of resignation as non avenu, and that you are safe in your office during my life, & the continuance of the present administration, if you chuse so long to hold it. I need not subjoin ‘quamdiu te bene gesseris’ because I know you to be incapable of acting otherwise, & make myself responsible for it. if on the other hand it is your deliberate wish to retire, say so in another letter to me, and I have no doubt that mr Dodge’s merit, strengthened by your desire, will secure to him the appointment.
                    It happened that the same mail which brought me your letter of Aug. 27. (conveying the information I had asked with respect to mr Sasserno, & our probable intercourse with the port of Nice) which was on the 23d of December, brought me also from the Secretary of state a Consular commission for mr Sasserno with a blank which I was requested to fill. but besides the want of his Christian name, the surname also was quite metamorphosed, and the place mistaken. I returned it immediately with the information given in your letter, & I presume the Commission has been properly made out, and forwarded to him by the Secretary of state, directly.
                    The Maccaroni, anchovies, oil, and Vins rouges et blancs de M. Bergasse, announced in your letter of Aug. 27. are all recieved and approved; and I am in the daily expectation of hearing further from you and of recieving the wines of Rivesalte, Ledanon & Nice. I find from the consumption of the stock sent in 1816. that that asked in 1817. will not carry me thro’ the present year. I must therefore request you to send me without delay, say by the 1st vessel bound to the Chesapeake, or any port North of that, 200. bottles of the Vin rouge de M. Bergasse of the Bordeaux quality, such as you sent to my grandson. within three months from this time I shall make you a remittance for the supply of another year, in which shall be included the 200.ƒ cost of what I now ask. I say three months hence, because my property consisting in farms, my rents and profits come in in the month of April only; which is the reason of your recieving my invoices so late generally as to make it difficult for the wines to get here before the winter sets in;  and that the last written for are not even yet arrived.
                    
                        I recieve with great sensibility the expressions of your friendship, and assure you in return of my sincere wishes for your health and happiness, and the continuance of my affectionate esteem and respect.
                        Th: Jefferson
                    
                